Name: 2008/453/EC: Commission Decision of 10 June 2008 amending Decision 2006/139/EC as regards an authority approved for keeping a herdbook or register for the porcine species in the United States (notified under document number C(2008) 2472) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  trade;  agricultural activity;  research and intellectual property;  America
 Date Published: 2008-06-18

 18.6.2008 EN Official Journal of the European Union L 158/60 COMMISSION DECISION of 10 June 2008 amending Decision 2006/139/EC as regards an authority approved for keeping a herdbook or register for the porcine species in the United States (notified under document number C(2008) 2472) (Text with EEA relevance) (2008/453/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 94/28/EC of 23 June 1994 laying down the principles relating to the zootechnical and genealogical conditions applicable to imports from third countries of animals, their semen, ova and embryos, and amending Directive 77/504/EEC on pure-bred breeding animals of the bovine species (1), and in particular Article 3(3) thereof, Whereas: (1) Commission Decision 2006/139/EC of 7 February 2006 implementing Council Directive 94/28/EC as regards a list of authorities in third countries approved for the keeping of a herd book or register of certain animals (2) provides that Member States are authorised to import breeding animals of certain species, their semen, ova and embryos as pure-bred or hybrid only if they are entered or registered in a herd book or register kept by an authority listed in that Decision. (2) The United States have requested that one authority for the porcine species be added to the entries for that country in the Annex to Decision 2006/139/EC. (3) The United States have provided guarantees regarding compliance with the relevant requirements laid down in Community legislation and, in particular in Directive 94/28/EC. (4) Annex to Decision 2006/139/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/139/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 June 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 178, 12.7.1994, p. 66. (2) OJ L 54, 24.2.2006, p. 34. ANNEX Under the heading Species: porcine of point VII of the Annex to Decision 2006/139/EC, the following entry is added: PIC (Pig Improvement Company) North America 100 Bluegrass Commons Boulevard Suite 2200 Hendersonville TN 37075 Tel. (1-615) 265 27 00 Internet: http://www.pic.com